Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
 
Response to Amendment
The amendment filed October 13, 2020 has been entered.  Claims 1 and 15 have been amended.  No claims are canceled or withdrawn.  Currently, claims 1-15 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite the cushion is “comprising one of a piece of foam and a piece of neoprene” in lines 4-5.  This limitation is indefinite because it suggests that the cushion comprises both one piece of foam and a piece of neoprene, which is not supported in the specification.  It is suggested to amend the claims to recite “comprising one of a piece of foam or a piece of neoprene”, which is supported in the specification ([0038]).
Claims 2-15 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US PG Pub 2010/0311551).
Regarding claims 1-3, Winston discloses a comfort band capable of being worn between an electronic surveillance bracelet (not currently claimed) and a leg of a wearer ([0033]), the comfort band comprising: a tubular elastic element (fig. 4) adapted to retain the comfort band on the leg of the wearer ([0040]); and a cushion 31 comprising one of foam and a piece of neoprene ([0040]), provided along an edge of the elastic element (fig. 1), and disposed towards the foot of the wearer when the comfort band is worn, the cushion extending outwardly from the elastic element (fig. 3).  The limitation of the cushion arranged so as to form an abutment for an end face of the electronic surveillance bracelet is regarded as functional language.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the comfort band of Winston to interface with the electronic surveillance bracelet as such results would have been reasonably predictable.
Regarding claim 4, Winston discloses the comfort band comprises a closure to permit the comfort band to be opened and re-closed, the closure preferably comprising a hook and loop fastener ([0034]).

Claims 5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US PG Pub 2010/0311551) as applied to claims 1-4 above, and further in view of Price et al. (US PG Pub 2011/0201960).
Regarding claims 5-10, Winston does not expressly disclose wherein at least one of the elastic element and the cushion comprises at least one physiological property sensor arranged to be in contact with the skin of the wearer, the physiological property sensor comprises at least one of a heart rate sensor, a blood oximetry sensor, a skin temperature sensor, a perspiration sensor, a chemical sensor for detecting a foreign substance such as alcohol, pharmaceuticals or drugs, and an identification sensor such as an ultrasonic sensor for measuring a property of the structure of the wearer's ankle, using at least one electrical contact pad. Price et al. teaches a comfort band 302 that measures dermatological characteristics, body temperature, blood pressure, etc. using sensors 304 ([0074-0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify Winston to include the sensors as taught by Price et al. in order to monitor physiological signals of the user when the comfort band is in use and to enable comparison of current physiological data to stored reference indices ([0075]).
Regarding claim 14, Winston discloses the cushion comprises at least one thicker section and at least one thinner section (fig. 3) but does not state this is arranged such that an electronic surveillance bracelet achieves said alignment as a result of movement of the wearer's leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the cushion in a manner such that the electronic surveillance bracelet attains alignment as a result of movement of the wearer's leg, since a change in shape involves only routine skill in the art and such a design modification would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US PG Pub 2010/0311551) as applied to claims 1-4 above, and further in view of Ganley et al. (US Pat 7,259,671).
Regarding claims 11-12, Winston. does not expressly disclose the comfort band further comprising at least one first antenna adapted to communicate with a corresponding second antenna provided on or in the electronic surveillance bracelet. Ganley et al. teaches a band 30 comprising a first antenna 27 adapted to communicate with a corresponding second antenna 26 provided in an electronic surveillance bracelet 10 (col. 4, lines 39-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winston to include the first and second antennas as taught by Ganley et al. in order to yield the predictable result of providing a communication link between the two antennas for sending detected information.
Regarding claim 13, Winston in view of Ganley et al. does not expressly disclose the cushion is shaped so as to attain an alignment between the first antenna comprised by the comfort band and the second antenna provided on or in the electronic surveillance bracelet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the cushion to attain alignment between the two antennas, since a change in shape involves only routine skill in the art and such a design modification would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr (US Pat 6,218,945) in view of Winston (US PG Pub 2010/0311551).
Regarding claim 15, Taylor, Jr discloses an electronic surveillance bracelet (fig. 2) but does not expressly disclose a comfort band according to claim 1. Winston discloses a comfort band capable of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792